DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/26/21 is acknowledged.
Claims 1-10 and 22-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael (U.S. Pub No. 20060106443) in view of Iaizzo (U.S. Pub No. 20050177220).
Regarding claim 11, Michael discloses a method, comprising: inserting into an anatomical material transportation system of a patient an integrated guidewire (44) comprising: a wire (54, 66), which is sized and shaped to move in the anatomical  ([0054]-hollow strand 70 allows for passage of fluid), and wherein the wire (66) and the flexible tube (54, 70) are intertwined with respect to one another (Fig.3)(54 is the generic reference number for all the intertwined strands). However, Michael fails to disclose wherein the flexible tube is configured to transfer fluids between the distal-end and the device, transferring the fluids between the distal-end and the device. Iaizzo discloses a medical lead device. Iaizzo discloses a delivery catheter (28) and a suction catheter (30) connected to a power source (40) such as a pacemaker. The suction catheter (30) includes a suction tube (44) connected to a vacuum pump (52) for creating a suction force ([0019]). It would be obvious to one of ordinary skill in the art to modify the external device of Michael with the power source, suction catheter and vacuum pump of Iaizzo. So the flexible tube is configured to transfer fluids between the distal-end and the device, transferring the fluids between the distal-end and the device. This allows the device to aspirate from the treatment site excess blood, water or other fluid ([0019]).
Regarding claim 12, modified Michael discloses wherein the wire (54, 66) and the flexible tube (54, 70) are fixed directly to one another at one or more coupling points located between or at the distal-end and the proximal-end (Fig.3)([0040]-strands are braided together).

	Regarding claim 14, modified Michael discloses wherein the intertwined wire (54, 66) and the flexible tube (54, 70) have, between the distal-end and the proximal-end, multiple windings around an axis of the integrated guidewire (Fig.3)([0040]).
	Regarding claim 19, modified Michael discloses wherein inserting the integrated guidewire comprises inserting the integrated guidewire into an anatomical system of the patient selected from a list consisting of a vasculature system, an ear-nose-throat (ENT) system, and a neurological system ([0037]; the heart is a part of the vasculature system).
	Regarding claim 20, since Michael has been modified with the power source, suction catheter and vacuum pump of Iaizzo as seen in claim 1. It would be obvious to transfer the fluids comprises drawing fluids from the patient to the device (Iaizzo; [0019]).
	Regarding claim 21, since Michael has been modified with the power source, suction catheter and vacuum pump of Iaizzo as seen in claim 1. It would be obvious to draw fluids and foreign material out of a body of the patient (Iaizzo; [0019]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael (U.S. Pub No. 20060106443) in view of Iaizzo (U.S. Pub No. 20050177220) and further in view of Tsai (U.S. Pub No. 20140236120).
.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael (U.S. Pub No. 20060106443) in view of Iaizzo (U.S. Pub No. 20050177220) and further in view of Chen (U.S. Pub No. 20090292225).
Regarding claim 16, modified Michael fails to disclose wherein the windings are distributed evenly between the distal-end and the proximal-end. Chen discloses a guidewire. Chen discloses a braid member (18) with equal number of strands ([0033]). It would be obvious to one of ordinary skill in the art to modify the windings of modified Michael with the equal number of strands of Chen. So the windings are distributed evenly between the distal-end and the proximal-end. This allows for the desired characteristics to be determined ([0032]).
Regarding claim 17, modified Michael fails to disclose wherein the windings are distributed unevenly between the distal-end and the proximal-end. Chen discloses a guidewire. Chen discloses a braid member (18) with unequal number of strands ([0033]). It would be obvious to one of ordinary skill in the art to modify the windings of modified Michael with the unequal number of strands of Chen. So the windings are .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael (U.S. Pub No. 20060106443) in view of Iaizzo (U.S. Pub No. 20050177220) Further in view of Franklin (U.S. Pub No. 20180207396).
Regarding claim 18, modified Michael discloses wherein inserting the integrated guidewire comprises inserting at least one of an additional flexible tube (54, 70) and an optical fiber (54, 64)([0055]), and wherein the at least one of the additional flexible tube (54, 70)  and the optical fiber (54, 64) are intertwined with the wire (54, 66) and the optical fiber (54, 64)(Fig.3). However, modified Michael fails to disclose the optical fiber for transferring optical signals between the distal-end and the proximal-end. Franklin discloses a catheter. Franklin discloses optical shape sensing that uses reflections from optical fibers to measure strain. The shape of the optical fibers is derived by processing signals from within the optical fibers received by a detector ([0052]). It would be obvious to one of ordinary skill in the art to modify the external device of modified Michael with the detector, control unit and optical fibers of Franklin. So the optical fiber transfers optical signals between the distal-end and the proximal-end. This allows for the relative position and shape of the optical fibers to be known ([0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783